In an action for an injunction with respect to contracts under which plaintiffs were to serve as distributors of defendant’s food products, plaintiffs appeal from an order of the 'Supreme Court, Nassau County, dated May 15, 1969, which denied their motion to add certain named individuals as party plaintiffs. Order modified, on the law and the facts, by adding a provision thereto that plaintiffs are granted leave to move to permit the persons in question to intervene in the action pursuant to CFLR 1013 and 1014. As so modified, order affirmed, without costs. CPLR 1002, pursuant to which plaintiffs proceeded, refers to “permissive joinder of parties” and has no application at bar. The motion should have been brought pursuant to CPLR 1013, which refers to “intervention by permission” and applies to prospective plaintiffs, and should have been accompanied by proposed pleadings setting forth the claim for which intervention is sought, as required by CPLR 1014 (Mohawk Maintenance Co. v. Drake, 29 A D 2d 689; Matter of Carriage *1022Hill v. Lane, 20 A D 2d 914). Beldock, P. J,, Christ, Brennan, Rabin and Kleinfeld, JJ., concur.